 


109 HR 340 IH: To amend the Clean Air Act to prohibit stationary sources located in ozone nonattainment areas from purchasing nitrogen oxide emission credits under the Environmental Protection Agency’s nitrogen oxide trading program without the consent of the State in which such source is located, and for other purposes.
U.S. House of Representatives
2005-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 340 
IN THE HOUSE OF REPRESENTATIVES 
 
January 25, 2005 
Mr. Moran of Virginia introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to prohibit stationary sources located in ozone nonattainment areas from purchasing nitrogen oxide emission credits under the Environmental Protection Agency’s nitrogen oxide trading program without the consent of the State in which such source is located, and for other purposes. 
 
 
1.NoX emission trading by sources in ozone nonattainment areasSection 126 of the Clean Air Act (42 U.S.C. 7426) is amended by adding the following new subsection at the end thereof: 
 
(d)NoX tradingNo stationary source of oxides of nitrogen that is located in an ozone nonattainment area may purchase nitrogen oxide emission credits under any emissions trading program established by the Environmental Protection Agency or use any other authority provided by rules promulgated by the Administrator that would permit emissions of oxides of nitrogen from such source in excess of emission limits for that air pollutant otherwise applicable to that source under the State implementation plan and section 407 of this Act.. 
 
